DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. 

Response to Arguments
Applicant’s amendment filed 07/07/2022 have been considered but they are not persuasive.
Regarding the new amendments, a new art is introduced therefor are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument related to the new amendments.
Regarding the argument: “Long indicates that the DRN model benefits from pre-training and fine-tuning by copying those layers from a model that is pre-trained from ImageNet 2012. (Long at p. 4, paragraph 4). Long fails to provide any detailed description on how a common layer is trained, and instead indicates that their model copies layers from a pre-trained model” (see remarks pages 2-3). 
Examiner respectfully disagrees, the pre-trained images from imageNet 2012 are just images to be used in the convolutional layers. It uses the images on outputting T-tasks based on the inputted images from the pre-trained and fine-tuned imageNet. This does not change that the limitations claimed in claim 1 such as, "training the common layer with a first training dataset comprising a plurality of images comprising a first label;"  and " "training the common layer with a second training dataset comprising a plurality of images comprising a second label". See Long figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task], are trained to output different tasks (task 1- task T), and therefore under reasonable interpretation, Long reads on the limitations argued above. 
Examiner notes that the new art Satio, reads on the argued limitation as well, where in figure 1, GEU feature extraction layer 20 is being trained to output two task, (object detection and semantic segmentation). 
All other arguments are moot based on the new ground of rejection. 
For at least these reasons, the rejection(s) under 35 USC § 103 are maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. ("Learning Multiple Tasks with Deep Relationship Networks") in view of Kirkpatrick et al. (“Overcoming catastrophic forgetting in neural networks”) in further view of Satio et al. (US 2018/0336430 A1).

Regarding claim 1.
Long teaches a method (see pages 3-4 section 4 Deep Relationship Networks, figure 1, Deep relationship network (DRN) for multi-task learning) comprising: 
training a common layer of a neural network  (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer);
wherein the common layer is trained during training for each of a first task layer of the neural network and a second task layer of the neural network (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers), and wherein training the common layer comprises: 
training the common layer with a first training dataset comprising a plurality of images comprising a first labe (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database), wherein the first label is associated with a first task, and wherein the first task layer of the neural network is trained to execute the first task (see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and training the common layer with a second training dataset plurality of images comprising a second label (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database), wherein the second label is associated with a second task, and wherein the second task layer of the neural network is trained to execute the second task (see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and wherein the common layer, the first task layer, and the second task layer are independent layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task], are all independent layers of the neural network); 
and ; wherein the common layer of the neural network is  to retain memory for performing feature extraction (see page 4 section 4 Deep Relationship Networks, figure 1, “fully connected layers f c6–f c7 learn transferable features”).
Long do not teach wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection; wherein the common layer of the neural network is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction.
Kirkpatrick teaches wherein the common layer of the neural network is constrained using elastic weight consolidation (EWC) to retain memory for performing feature extraction (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B to avoid catastrophic forgetting in neural networks (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).
Both Long and Kirkpatrick do not teach wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection. 
Satio teaches wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection (see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”).
Long, Kirkpatrick and Satio pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long, Kirkpatrick and Satio train data for task, wherein each of the first task and the second task comprises one of object detection, image segmentation. The motivation for doing so would be to “reduce development costs in a recognition system that performs recognition with a neural network that receives a sensor value as an input”,(see Satio ¶ 8), and therefore the system would be improved in sharing data such as “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking.”(see Satio ¶ 64).

Regarding claim 2. 
Long, Kirkpatrick and Satio teach the method of claim 1, 
Long further teaches further comprising training the first task layer of the neural network with the first training dataset and training the second task layer of the neural network with the second training dataset (see page 4, 
    PNG
    media_image3.png
    121
    965
    media_image3.png
    Greyscale
, wherein each task layer is trained with training dataset). 

Regarding claim 3. 
Long, Kirkpatrick and Satio teach the method of claim 2, 
Long further teaches wherein training the first task layer of the neural network comprises providing an output of the common layer of the neural network to the first task layer (see figure 1, task 1…task T output); and training the second task layer of the neural network comprises providing the output of the common layer of the neural network to the second task layer (see figure 1, task 1…task T output); the method further comprises connecting the first task layer and the second task layer to the common layer during testing or deployment (see page 4, “the deep features in standard CNNs must eventually transition from general to specific along the network, and the feature transferability decreases while the task discrepancy increases, making the features in higher layers f c7–f c8 unsafely transferable across different tasks”, wherein tasks transferable across different tasks corresponds to deployment);
the common layer simultaneously performs feature extraction for both the first task and the second task and provides output to both the first task layer and the second task layer (see page 4, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction); and
the output of the neural network is a result of feature extraction for both the first task and the second task (see figure 1, output of task T, corresponds to output of both first task and the second task).

Regarding claim 4. 
Long, Kirkpatrick and Satio teach the method of claim 1, 
Kirkpatrick further teaches further comprising determining which weights are important for a specific task and applying EWC constraints to those tasks during training for one or more subsequent tasks (see page 3522, figure 1, “WC ensures task A is remembered while training on task B. Training trajectories are illustrated in a schematic parameter space, with parameter regions leading to good performance on task A (gray) and on task B (cream color)… EWC, conversely, finds a solution for task B without incurring a significant loss on task A (red arrow) by explicitly computing how important weights are for task A.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 4.

Regarding claim 6. 
Long teaches a non-transitory computer readable storage media storing instructions for execution by one or more processors, the instructions comprising: 
processing sensor data with a neural network comprising a common layer and a plurality of task layers, wherein the plurality of task layers comprise a first task layer and a second task layer, (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer, Task1..TaskT corresponds to the first task and second task) and wherein processing the sensor data comprises: 
the common layer receiving the sensor data as an input, the common layer generating an output (see figure 1 above, input layer, fully connected layers f c6-f c7 corresponds to common layer and output layer ); 
the first task layer of the neural network receiving the output of the common layer as a first task input, wherein the first task layer is trained to execute a first task; the first task layer generating a first task output based on the first task (see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the first task layer to output a first task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers); 
the second task layer of the neural network receiving the output of the common layer as a second task input, wherein the second task layer is trained to execute a second task; and the second task layer generating a second task output based on the second task (see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the second task layer [task T which can be multiple layers] to output a second task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers);

wherein the common layer of the neural network is trained with a first training dataset comprising a plurality of images comprising a first label during training of the first task layer (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”), and the common layer is trained with a second training dataset comprising a plurality of images comprising a second label during training of the second task layer (see page 4, “The proposed DRN model is built upon AlexNet [21], which is comprised of convolutional layers”, where AlexNet load a pretrained version of the network trained on more than a million images from the ImageNet database, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”);
Long do not teach performing an automated or assisted driving task based on the first task output and the second task output; wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection; wherein the common layer of the neural network is constrained by elastic weight consolidation (EWC) to preserve performance for a previous task.
Kirkpatrick teaches wherein the common layer of the neural network is constrained by elastic weight consolidation (EWC) to preserve performance for a previous task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).
Long and Kirkpatrick do not explicitly teach performing an automated or assisted driving task based on the first task output and the second task output; wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection.
Satio teaches performing an automated or assisted driving task based on the first task output and the second task output (see ¶ 64, “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking”, i.e. AEB is automated or assisted driving task); wherein each of the first task and the second task comprises one of object detection, image segmentation, lane detection, driving surface detection, or driving condition detection (see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”).
Long, Kirkpatrick and Satio pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long, Kirkpatrick and Satio train data for task, wherein each of the first task and the second task comprises one of object detection, image segmentation. The motivation for doing so would be to “reduce development costs in a recognition system that performs recognition with a neural network that receives a sensor value as an input”,(see Satio ¶ 8), and therefore the system would be improved in sharing data such as “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking.”(see Satio ¶ 64).

Regarding claim 8. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Satio further teaches wherein the sensor data comprises a frame of sensor data captured by one or more sensors, and wherein the frame of sensor data comprises at least one of: a red-green-blue (RGB) image; an infrared image; a frame of light detection and ranging (LIDAR) data; and a frame of radar data (see ¶ 4, “The vehicle driving control includes: acquiring, for example, an image of a camera or a detected value of a millimeter wave radar, as a sensor value; inputting the sensor value into a machine learning mode”, also see ¶ 87, specifies all different sensor data that can be adapted).
The motivation utilized in the combination of claim 6, applies equally as well to claim 8.

Regarding claim 9. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Long further teaches wherein the instructions further comprise sequentially training the common layer of the neural network to execute different tasks while connected to corresponding task layers of the neural network (see page 4, “the feature transferability decreases while the task discrepancy increases, making the features in higher layers f c7–f c8 unsafely transferable across different tasks”).

Regarding claim 10. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Long further teaches wherein at least two of the plurality of task layers of the neural network are trained on different data sets, wherein the common layer of the neural network comprises columns or nodes trained on different datasets (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers), wherein training the common layer of the neural network comprises:
 training the common layer to execute the first task based on the first dataset while connected to the first task layer (see figure 1, common layer, first dataset and first task layer are connected, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”); 
and training the common layer to execute the second task based on a second dataset while connected to the second task layer (see figure 1, common layer, first dataset and first task layer are connected, also see page 4, “it is vital to model the task relationships through which each pair of tasks can help with each other if they are related, and can remain independent if they are unrelated to mitigate negative transfer”, where task T are multi task [i.e. task 2] and multi dataset as inputs); 
Kirkpatrick teaches wherein the common layer is constrained by the EWC during training for at least one of the first tasks or the second tasks (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
The motivation utilized in the combination of claim 6, applies equally as well to claim 10.

Regarding claim 11. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Satio further teaches wherein performing the automated or assisted driving task comprises performing a driving maneuver with a vehicle (see ¶ 64, “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking”).
The motivation utilized in the combination of claim 6, applies equally as well to claim 11.

Regarding claim 12. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Satio further teaches wherein performing the automated or assisted driving task comprises providing a notification to a driver (see ¶ 47, “performs recognition processing for controlling a vehicle, the recognition system being mounted on the vehicle. A result of the recognition processing is used in order to acquire a control value for controlling the vehicle. The control with the control value allows the vehicle to perform automated drive or various types of driver assistance”, also see ¶ 64, “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking”, wherein the driver assistance and AEB are alerting the user of an emergency stop which is a notification to the driver as claimed, also see ¶ 63, “The TSU 30 may include a communication module, not illustrated, or may be connected to the communication module. In this case, the communication module may perform radio communication. The neural network for object detection in the object detection part 31 and the neural network for semantic segmentation in the semantic segmentation part 32 each may be updated or replaced with data received through the communication module.”).
The motivation utilized in the combination of claim 6, applies equally as well to claim 12.

Regarding claim 13. 
Long, Kirkpatrick and Satio teaches the computer readable storage media of claim 6, 
Long further teaches wherein the common layer of the neural network comprises a convolutional neural network (CNN) (see pages 3-4 and figure 1, the deep convolutional neural network (CNN)).

Regarding claim 14. 
Long teaches a system comprising a processor for  a neural network (see page 4, 
    PNG
    media_image1.png
    399
    1046
    media_image1.png
    Greyscale
, wherein fully connected layers f c6-f c7 corresponds to common layer), 
the neural network comprising: a common layer for performing feature extraction on an image, wherein a feature extraction output from the common layer is used simultaneously for a plurality of tasks based on a single set of input data (see page 4 and figure 1 above, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction); 
and a plurality of subtask portions for performing the plurality of tasks based on the feature extraction output from the common layer (see page 4, 
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers); 
wherein each of the plurality of subtask portions comprise nodes or layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task);

wherein each of the plurality of subtask portions is trained on different sets of training data such that a first task layer is trained on a first task and a second task layer is trained on a second dataset see page 4 and figure 1, wherein the common layers [fully connected layers] connected to the first task layer to output a first task, also see  
    PNG
    media_image2.png
    214
    965
    media_image2.png
    Greyscale
, wherein T task as showing in figure 1 has multiple layers and multiple datasets are inputed);
wherein the common layer, the first task layer, and the second task layer are independent layers of the neural network (see figure 1, where fully connected layers f c6–f c7 [i.e. common layer], task 1 [i.e. first task] and task T [second task], are all independent layers of the neural network); 
wherein the common layer of the neural network is trained using each of the different sets of training data (see figure 1, fully connected layers using different set of training data inputted); 

Long do not teach performing one or more autonomous driving or assisted driving tasks based on a neural network; and wherein the common layer is constrained by elastic weight consolidation to limit the common layer from forgetting a previously learned task.
Kirkpatrick teaches wherein the common layer is constrained by elastic weight consolidation to limit the common layer from forgetting a previously learned task (see page 3521, “elastic weight consolidation (EWC). This algorithm slows down learning on certain weights based on how important they are to previously seen tasks. We show how EWC can be used in supervised learning and reinforcement learning problems to train several tasks sequentially without forgetting older ones, in marked contrast to previous deep-learning techniques.”, also see page 3522, “While learning task B, EWC therefore protects the performance in task A by constraining the parameters to stay in a region of low error for task A centered around θA*, as shown schematically in Fig. 1.”).
Both Long and Kirkpatrick pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long and Kirkpatrick to use elastic weight consolidation to retain memory of extracted features from a first task. The motivation for doing so would be to limit forgetting previous data and insures Task A is remembered while training for task B (see Kirkpatrick e.g. page 1521 first paragraph and page 1522 figure 1 description).
Long and Kirkpatrick do not explicitly teach performing one or more autonomous driving or assisted driving tasks based on a neural network; wherein the plurality of tasks performed by the plurality of subtask portions comprises object detection, image segmentation, lane detection, driving surface detection, and driving condition detection.
Satio teaches performing one or more autonomous driving or assisted driving tasks based on a neural network(see ¶ 64, “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking”, i.e. AEB is automated or assisted driving task); wherein the plurality of tasks performed by the plurality of subtask portions comprises object detection, image segmentation, lane detection, driving surface detection, and driving condition detection see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”).
Long, Kirkpatrick and Satio pertain to the problem of learning tasks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Long, Kirkpatrick and Satio train data for task, wherein each of the first task and the second task comprises one of object detection, image segmentation. The motivation for doing so would be to “reduce development costs in a recognition system that performs recognition with a neural network that receives a sensor value as an input”,(see Satio ¶ 8), and therefore the system would be improved in sharing data such as “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking.”(see Satio ¶ 64).

Regarding claim 15. 
Long, Kirkpatrick and Satio teach the system of claim 14, 
Satio further teaches further comprising a sensor for obtaining sensor data, wherein the sensor comprises one or more of a camera, a LIDAR system, or a radar system (see ¶ 4, “The vehicle driving control includes: acquiring, for example, an image of a camera or a detected value of a millimeter wave radar, as a sensor value; inputting the sensor value into a machine learning mode”, also see ¶ 87, specifies all different sensor data that can be adapted).
The motivation utilized in the combination of claim 14, applies equally as well to claim 15.

Regarding claim 16. 
Long, Kirkpatrick and Satio teach the system of claim 14, 
Satio further teaches further comprising a control system configured to control one or more actuators, displays, or audio systems of a vehicle (see ¶ 64, “The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are input into an active clues control (ACC) determination processing part 41 that performs processing of determining active clues control. The respective recognition results of the object detection part 31 and the semantic segmentation part 32 are also input into an autonomous emergency braking (AEB) determination processing part 42 that performs processing of determining autonomous emergency braking”, wherein the driver assistance and AEB is an actuator).
The motivation utilized in the combination of claim 14, applies equally as well to claim 16.

Regarding claim 17. 
Long, Kirkpatrick and Satio teach the system of claim 14, 
Long further teaches wherein the common layer of the neural network and the plurality of subtask portions provide of the neural network each generates an output based on a single set of input data (see page 4 and figure 1 above, “at the multiple tasks can be well correlated given the shared representation learned by the feature layers conv1–f c7 of the deep neural network”, wherein all features are learned from layers conv1-fc7 corresponds to simultaneously performs feature extraction).

Regarding claim 18. 
Long, Kirkpatrick and Satio teach the system of claim 14, 
Long further teaches wherein the common layer of the neural network comprises a convolutional neural network (CNN) (see pages 3-4 and figure 1, the deep convolutional neural network (CNN)).

Regarding claim 21. 
Long, Kirkpatrick and Satio teach the method of claim 1, 
Satio further teaches further comprising: deploying the common layer to perform the feature extraction on a new image captured by a camera of a vehicle (see figure 1 element 21 feature extraction, see ¶ 4, “The vehicle driving control includes: acquiring, for example, an image of a camera or a detected value of a millimeter wave radar, as a sensor value; inputting the sensor value into a machine learning model”); 
deploying the first task layer to perform one of the object detection, image segmentation, lane detection, driving surface detection, or driving condition detection on the new based at least in part of the feature extraction performed by the common layer (see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”); 
deploying the second task layer to perform one of the object detection, image segmentation, lane detection, driving surface detection, or driving condition detection on the new based at least in part of the feature extraction performed by the common layer (see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 21.

Regarding claim 22. 
Long, Kirkpatrick and Satio teach the method of claim 21, 
Satio further teaches wherein the first task layer performs the first task and the second task layer performs the second task simultaneously during deployment (see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”, also see ¶ 64-64).
The motivation utilized in the combination of claim 1, applies equally as well to claim 22.

Regarding claim 23. 
Long, Kirkpatrick and Satio teach the method of claim 1, 
Satio further teaches wherein the common layer of the neural network is trained to perform the feature extraction in preparation for each of the first task and the second task, wherein the first task and the second task comprise different tasks for analyzing an image captured in a driving environment (see figure 1, element 30 a task-specific unit (TSU) wherein the first task comprise object detection and second task comprise semantic segmentation, also see ¶ 52, “the feature extraction part 21 outputs the feature as the output of the neural network, to an object detection part 31 and a semantic segmentation part 32 in the TSU 30. In this manner, since the feature output by the feature extraction part 21 is used in common between the object detection part 31 and the semantic segmentation part 32, the feature is also referred to as a generic feature and the neural network implemented in the feature extraction part 21 is also referred to as a generic neural network”, also see ¶ 76, “a plurality of images for object-detection learning and a plurality of images for semantic-segmentation learning are prepared. Note that the same images for learning may be used for the images for object-detection learning and the images for semantic-segmentation learning.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 23.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. ("Learning Multiple Tasks with Deep Relationship Networks") in view of Kirkpatrick et al. (“Overcoming catastrophic forgetting in neural networks”) in further view of Satio et al. (US 2018/0336430 A1) in view of Jeong et al. ("End-to-end learning of image based lane-change decision") 

Regarding claim 19. 
Long, Kirkpatrick and Satio teach the system of claim 14, 
Long, Kirkpatrick and Satio do not teach wherein the common layer of the neural network comprises a recurrent neural network (RNN).
Jeong further teaches wherein the common layer of the neural network comprises a recurrent neural network (RNN) (see page 1606, “approaching vehicle at a distance may or may not be a threat depending on the relative speed of that vehicle. To handle this, we plan to design an advanced RNN-based SLCAN that feeds on several consecutive image inputs and returns more reliable decision.”, Jeong teaches a plan to design based advanced RNN based on SLCAN therefore Jeong teaches base portion comprising recurrent neural network).
Long, Kirkpatrick, Satio and Jeong pertain to the problem of learning tasks using neural network, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of using the Multiple Tasks with Deep Relationship Networks as taught by Long, Kirkpatrick and Satio to the End-to-end Learning of Image based Lane-Change Decision using RNN teaching taught by  Jeong. The motivation for doing so would be to “feeds on several consecutive image inputs and returns more reliable decision” for the purpose of improving a safe lane-changing decisions for human drivers and autonomous vehicles (see Jeong e.g. abstract and page 1606).

Related arts not used in the above rejection: 
Yang et al. (US 20160140438 A1): teaches training a learning machine by augmenting data from fine-grained image recognition with labeled data annotated by one or more hyper-classes, performing multi-task deep learning; allowing fine-grained classification and hyper-class classification to share and learn the same feature layers; and applying regularization in the multi-task deep learning to exploit one or more relationships between the fine-grained classes and the hyper-classes.
Lee et al. (“VPGNet: Vanishing Point Guided Network for Lane and Road Marking Detection and Recognition”, 2017, pp. 1947-1955): teaches a unified end-to-end trainable multi-task network that jointly handles lane and road marking detection and recognition that is guided by a vanishing point under adverse weather conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129